Citation Nr: 0919990	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-39 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a back injury.

2.  Entitlement to service connection for the residuals of a 
back injury.

3.  Entitlement to service connection for shoulder nerve pain 
and numbness.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran  served on active duty from May 1981 to October 
1992.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2006.  The Board remanded for further 
development the issue of whether new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for the residuals of a back injury, as well as the 
issue of entitlement to service connection for shoulder nerve 
pain and numbness.  

Following the development directed in the Board's May 2006 
remand, the VA Appeals Management Center in Washington, D.C. 
confirmed and continued the denial of the Veteran's 
application to reopen a claim of entitlement to service 
connection for the residuals of a back injury.  The Appeals 
Management Center also confirmed and continued the denial of 
entitlement to service connection for shoulder nerve pain and 
numbness.  Thereafter, those issues were returned to the 
Board for further appellate action.

After reviewing the record, the Board finds that the issue of 
entitlement to service connection for shoulder nerve pain and 
numbness requires still-further development.  Therefore, that 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in May 1993, the 
RO denied the Veteran's claim of entitlement to service 
connection for the residuals of a back injury.

2.  Evidence associated with the record since the May 1993 
decision is neither cumulative nor redundant and, by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact or raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for back disability. 

3.  The Veteran's thoracolumbar spine disability, diagnosed 
primarily as degenerative disc disease at T6-T7 and 
lumbosacral strain, was first manifested in service.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision, which denied the Veteran's 
claim of entitlement to service connection for the residuals 
of a back injury, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
the residuals of a back injury.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  Thoracolumbar spine disability, diagnosed primarily as 
degenerative disc disease at T6-T7 and lumbosacral strain, is 
the result of disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran 's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran  in the development of 
the issue of entitlement to service connection for the 
residuals of a back injury.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.  Therefore, the Board will 
proceed to the merits of that issue. 
Analysis

The Veteran contends that his current back disability is the 
result of his back problems in service and that service 
connection is, therefore, warranted.  After carefully 
considering the claim in light of the record and the 
applicable law, the Board agrees.  

A review of the record discloses that this is not the 
Veteran's first claim of entitlement to service connection 
for the residuals of a back injury.  The RO initially 
considered that claim in May 1993.  

In May 1993, as now, service connection could be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the 
evidence had to show (1) the existence of a current 
disability; (2) the existence of the claimed disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See, e.g., Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

For the showing of chronic disease in service, there was 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service was not 
adequately supported, then a showing of continuity after 
discharge was required to support the claim.  38 C.F.R. 
§ 3.303(b).  However, service connection could be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, established 
that the injury or disease had been incurred in service.  
38 C.F.R. § 3.303(d). 

Evidence on file in May 1993 consisted of the Veteran's 
service treatment records and the reports of VA examinations, 
performed in February 1993.  Although they showed that the 
Veteran had complained of back pain in service, they were 
negative for competent evidence of chronic, identifiable back 
pathology.  Accordingly, service connection for the claimed 
residuals of a back injury was denied.  

The Veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Therefore, that 
is decision final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  The Veteran now seeks to reopen that claim.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.

When a Veteran  seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the Veteran  has, in fact, presented new and material 
evidence under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  The additional evidence submitted by a 
Veteran is presumed credible for the limited purpose of 
ascertaining its materiality.  Justus v. Principi, 3Vet. 
App. 510, 512 (1992).

If new and material evidence is presented, the Board may 
proceed to evaluate the merits of the claim but only after 
insuring that VA has fulfilled its duty to assist the Veteran 
in the development of his claim.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

Evidence added to the record since the May 1993 rating 
decision includes records showing that the Veteran received 
chiropractic treatment in and after service, in part, for 
complaints of chronic, intermittent thoracolumbar spine pain.  
The primary diagnoses were degenerative disc disease at T6-T7 
and lumbosacral strain.  Such evidence is new in the sense 
that it has not previously been before the VA.  It is also 
material, as it tends to fill the deficits which existed at 
the time of the prior denial.  That is, it establishes the 
presence of chronic, identifiable back pathology.  It is 
neither cumulative nor redundant of the evidence of record in 
May 1993 and, when considered with the evidence previously of 
record, raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for back 
disability.  Therefore, it is sufficient to reopen the claim.  

Not only is the additional evidence sufficient to reopen the 
claim, it is sufficient to support a grant of service 
connection.  Such evidence shows that the Veteran received 
chiropractic treatment in service for spine pathology, and 
that he has had continuing symptomatology since his discharge 
from service.  Further, a VA examiner in February 2009 opined 
that the Veteran's current spine disorder, including his 
lumbosacral strain was related to his military service, and 
that his in-service cervical pathology was the reason for his 
cervical and thoracic degenerative disc disease.  In light of 
the uncontradicted 2009 VA medical opinion, the Board finds 
that service connection is warranted for a thoracolumbar 
spine disability, diagnosed primarily as degenerative disc 
disease at T6-T7 and lumbosacral strain.  At the very least, 
there is an approximate balance of evidence both for and 
against the claim that the Veteran's thoracolumbar spine 
disability had its onset in service.  Under such 
circumstances, all reasonable doubt is resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  
Accordingly, service connection for the Veteran's 
thoracolumbar spine disability is warranted; and to that 
extent, the appeal is granted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection the residuals of a back 
injury, is reopened.

Entitlement to service connection for a thoracolumbar spine 
disability, claimed as the residuals of a back injury, is 
granted.


REMAND

The Veteran seeks entitlement to service connection for 
shoulder nerve pain and numbness.  

In its May 2006 decision, the Board granted entitlement to 
service connection for cervical arthritis.  

In July 2006, the VA Appeals Management Center effected the 
Board's decision and assigned the Veteran a 10 percent rating 
for cervical spine arthritis (previously claimed as the 
residuals of a back injury, also claimed as neck and shoulder 
nerve pain and numbness).  The Appeals Management Center 
noted, however, that entitlement to separate service 
connection for the Veteran's shoulder pain and numbness 
remained denied.  As such, the Board retains jurisdiction 
over that issue.

Although the Veteran is seeking service connection for 
shoulder disability, the claims file is replete with the 
Veteran's complaints of cervical radiculopathy and references 
to cervical degenerative disc disease.  Moreover, the 
aforementioned February 2009 VA examination report opined 
that the Veteran's spine disorder was related to his military 
service, and that his in-service cervical pathology was the 
reason for his cervical degenerative disc disease. 

Because the Veteran frequently complains of shoulder 
involvement with cervical radiculopathy, the Board interprets 
the Veteran's claim of entitlement to service connection for 
left shoulder nerve pain and numbness not as a stand-alone 
claim, but as part and parcel of a broader claim of 
entitlement to service connection for cervical degenerative 
disc disease with radiculopathy.  Therefore, resolution of 
the broader claim is warranted prior to further consideration 
by the Board.  See Clemons v. Shinseki, No. 07-0558 (U.S. 
Vet. App. Feb. 19, 2009) (per curiam order) ("Although [VA] 
has no duty to read the mind of the claimant, [VA] should 
construe a claim based on the reasonable expectations of the 
non-expert, self-represented claimant and the evidence 
developed in processing that claim.")

.  Accordingly, the case is REMANDED for the following 
actions:

1.  Notify the Veteran  of VA's duties to 
notify and assist him in the development 
of his claim of entitlement to service 
connection for degenerative disc disease 
of the cervical spine.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  The 
Veteran is particularly invited to submit 
any additional medical evidence which 
would find a 50/50 chance that any 
current left shoulder disorder, to 
include pain, is related to either 
service, or his service connected neck, 
thoracic and/or lumbar disorders. 

2.  After the Veteran has had an 
opportunity to present information and 
evidence in support of his claim, 
undertake any other necessary 
development, such as the scheduling of 
any indicated VA examinations.  Then 
adjudicate the issue of entitlement to 
service connection for cervical 
radiculopathy and degenerative disc 
disease of the cervical spine.  

3.  If the claim remains denied the RO 
should issue a supplemental statement of 
the case, and  the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue, 
associate that issue with the current 
appeal.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 202 (2002).

In any event, return the case to the 
Board for further consideration of the 
issue of entitlement to service 
connection for shoulder nerve pain and 
numbness.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


